ORDER
In this controversy, the plaintiffs, relying upon the provisions of G.L. 1956 (1969 Reenactment) § 10-3-12(c), seek to vacate an arbitrator’s award given pursuant to the uninsured motorist provisions of an insurance policy because the arbitrator improperly limited the scope of cross-examination of the uninsured motorist and barred testimony of certain representatives of the Registry of Motor Vehicles.
Oral arguments on the defendants’ motion to affirm the judgment of the Superior Court pursuant to our Rule 16(g) were heard by us on November 6, 1980. After consideration of the arguments and a review of the record, the defendants’ motion is hereby granted, the plaintiffs’ appeal is denied and dismissed, and the judgment appealed from is affirmed.